IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-21098
                         Conference Calendar



SAMMIE LEE,

                                          Plaintiff-Appellant,

versus

RODNEY L. COLEMAN; M.B. THALER,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-1079
                        --------------------
                            June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Sammie Lee, pro se Texas prisoner # 401975, appeals the

district court’s dismissal as frivolous and for failure to state

a claim of his 42 U.S.C. § 1983 complaint in which he alleged

that a prison guard verbally abused him, pushed him against a

wall, and choked him, causing physical and mental injuries.      The

district court did not abuse its discretion in determining that

Lee’s claims are frivolous as the injuries he alleged are at most

de minimis.    See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).   Therefore, he cannot maintain a claim for excessive force

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-21098
                                  -2-

under the Eighth Amendment nor can he maintain a claim for mental

or emotional injury.    See id. at 193-94.   To the extent Lee

asserts claims of verbal abuse, such claims are not cognizable

under § 1983.    See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th

Cir. 1993).

     Lee raises additional arguments on appeal under the Fourth

and Fourteenth Amendments and the Texas Penal Code.    These

arguments were not raised in the district court, and we decline

to address them on appeal.    See Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

     For the foregoing reasons, we dismiss Lee’s appeal as

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   The district court’s dismissal of Lee’s complaint and

this court’s dismissal of the appeal as frivolous count as two

“strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Lee is CAUTIONED

that if he accumulates three “strikes” under § 1915(g), he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.